Citation Nr: 1625649	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  13-30 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1. Whether new and material evidence has been received to reopen the claim of entitlement to service connection for erectile dysfunction, to include as secondary to herbicide exposure and/or service-connected chronic prostatitis with chronic pelvic pain syndrome.

2. Entitlement to service connection for erectile dysfunction.

3. Entitlement to service connection for diabetes mellitus type 2, to include as secondary to herbicide exposure.

4. Entitlement to service connection for a kidney disorder, to include diabetic nephropathy, and to include as secondary to herbicide exposure and/or chronic prostatitis with chronic pelvic pain syndrome.

5. Entitlement to a rating in excess of 40 percent for chronic prostatitis with chronic pelvic pain syndrome.

6. Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).

7. Entitlement to special monthly compensation (SMC) based on loss of use of a creative organ.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Schulman, Counsel


INTRODUCTION

The Veteran had active service from May 1972 to June 1978 with the United States Army.

These matters come before the Board of Veterans' Appeals (Board) on appeal from decisions of a Department of Veterans Affairs (VA) Regional Office (RO). A February 2012 decision denied the Veteran's claims of entitlement to an increased rating for his service-connected prostatitis and a TDIU. A November 2014 decision denied the Veteran's claims of entitlement to service connection for diabetic nephropathy, diabetes mellitus type 2, and SMC based on loss of use of a creative organ, and whether new and material evidence had been submitted to reopen a previously denied claim of entitlement to service connection for erectile dysfunction. The Veteran timely perfected appeals of each of the denials above.

In November 2015, the Board remanded these appeals to afford the Veteran the opportunity to testify before a Veterans Law Judge (VLJ), as he requested. The Veteran testified before the undersigned VLJ in January 2016, and a transcript of the hearing has been associated with the claims file. The RO thus substantially complied with the Board's 2015 remand directive, and may properly proceed with the decisions below. See Stegall v. West, 11Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).


FINDINGS OF FACT

1. In a June 2008 decision, the RO denied service connection for erectile dysfunction. The Veteran did not file an appeal, and the decision is final.

2. The evidence associated with the claims file subsequent to the June 2008 decision relates to unestablished facts that are necessary to substantiate the Veteran's claim of service connection for erectile dysfunction regarding a relationship to a service-connected disability. The newly received evidence is not cumulative or redundant of evidence previously of record, and raises a reasonable possibility of substantiating the claim.

3. Erectile dysfunction is secondary to service-connected prostatitis.

4. The Veteran was not exposed to tactical herbicide during service, and diabetes mellitus is not etiologically related to service.

5. A current kidney disorder, to include diabetic nephropathy, is not related to service or a service-connected disability.

6. Throughout the entire rating period, chronic prostatitis with chronic pelvic pain syndrome has been productive of the need to wear and change absorbent material up to four times a day.

7. The Veteran is not rendered unable to obtain or maintain substantially gainful employment as a result of his service-connected disabilities.

8. The Veteran's service-connected erectile dysfunction results in the loss of use of a creative organ.


CONCLUSIONS OF LAW

1. A June 2008 decision denying service connection for erectile dysfunction is final. 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).
      
2. Evidence received since a June 2008 decision is new and material to reopen a claim of service connection for erectile dysfunction. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3. The criteria for entitlement to service connection for erectile dysfunction have been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310(a) (2015).

4. Diabetes mellitus type II was not incurred in service, and may not be presumed to have been incurred therein. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015). 

5. A kidney disorder was not incurred in service, and was not proximately caused or aggravated by a service-connected disability. 38 U.S.C.A. §§ 1101, 1110, 1113, 1131, 1153 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.310(a) (2015).

6. The criteria for a rating of 60 percent for chronic prostatitis with chronic pelvic pain syndrome have been nearly approximated throughout the period on appeal. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.115b, Diagnostic Code 7599-7527 (2015).

7. The criteria for the award of TDIU have not been met at any time during the period on appeal. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16, 4.18, 4.19, 4.25 (2015).

8. The criteria for entitlement to SMC based on loss of a use of a creative organ have been met. 38 U.S.C.A. § 1114(k), 5107 (West 2014); 38 C.F.R. §§ 3.350(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015). Notice letters were sent to the Veteran in November 2011, October 2014, and April 2014, prior to the initial adjudication of the claims to which each letter referred. To the extent that the Veteran is seeking to reopen a previously denied claim, VA is not required to provide specific notice of the information and evidence necessary to substantiate the element or elements that were found insufficient, but is required "to explain what 'new and material evidence' means." Akers v. Shinseki, 673 F.3d 1352, 1358 (Fed. Cir. 2012). 

The notices sent by VA included descriptions of what information and evidence must be submitted to substantiate the claims, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA. The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claims to the RO. The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). For an increased-compensation claim, 38 U.S.C.A. § 5103(a) requires, at a minimum, that VA notify the claimant that, to substantiate a claim, the medical or lay evidence must show a worsening or increase in severity of the disability. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009), see also Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010). Compliant notice was provided in the letter sent to the Veteran in November 2011. In a hearing before the undersigned, the presiding Veterans Law Judge clarified the issues on appeal and identified potentially relevant additional evidence that the Veteran may submit in support of the claims. These actions by the undersigned satisfy the obligations imposed by 38 C.F.R. § 3.103. See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

VA also has a duty to assist an appellant in the development of the claim. VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2015); see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . or all [Social Security Administration] disability records must be sought - only those that are relevant to the veteran's claim").

VA has satisfied its duty to assist by acquiring service records as well as records of private and VA treatment to the extent that such records have been identified by the Veteran - in addition to records from the Social Security Administration (SSA). These pertinent records have been associated with the Veteran's claims file and reviewed in consideration of the issues before the Board. The duty to assist was further satisfied by VA examinations in December 2011, June 2012, October 2014, and November 2015 when examiners conducted physical examinations, were provided the claims file for review, recorded his history, and provided factually supported and explained opinions. VA's duty to assist with respect to obtaining a VA examination or opinion has been met. 38 C.F.R. § 3.159(c)(4) (2015); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).

VA has fully met its duties to notify and assist the claimant with the development of the claim and no further notice or assistance is required.

Application to Reopen a Claim of Service Connection for Erectile Dysfunction 

Generally, a claim which has been denied and become final may not thereafter be reopened and allowed based on the same record. 38 U.S.C.A. § 7105 (West 2014). However, pursuant to 38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA Secretary shall reopen the claim and review the former disposition of the claim. 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement. Id. at 118. New evidence is defined as existing evidence not previously submitted to agency decision makers. Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a) (2015). In determining whether evidence is "new and material," the credibility of the new evidence must be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In a June 2008 decision, the RO denied a claim for service connection for erectile dysfunction based on a lack of evidence showing that erectile dysfunction had manifest during service, or was otherwise related to service or a service-connected disability. It was the Veteran's contention at that time that "saltpeter . . . was given to us while I was in basic training . . . to keep our sexual desire down," see May 2006 claim, and September 2006 VA examination, and that he had difficulty becoming erect and maintaining an erection beginning when he was 17, after entering service. 

The Veteran did not file a timely notice of disagreement; the June 2008 decision denying service connection became final as to the evidence then of record, and is not subject to revision on the same factual basis. See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(a), (b), 20.302, 20.1103 (2015). Since that time, the Veteran has advanced a new theory of entitlement; namely, that erectile dysfunction is secondary to his service-connected prostatitis or his service-connected anxiety disorder. A claim based on a new theory of entitlement is not a new claim, but constitutes an application to reopen the previously denied claim, Ashford v. Brown, 10 Vet. App. 120 (1997), and a final denial on one theory is a final denial on all theories. As such, new and material evidence is necessary to reopen a claim for the same benefit asserted under a different theory. Robinson v. Mansfield, 21 Vet App 545 (2008).

Since the June 2008 denial, a VA examiner in November 2011, opined that erectile dysfunction was as likely as not attributable to the Veteran's service-connected prostate disability, and that the Veteran was unable to achieve an erection. In determining whether newly received evidence is new and material, the credibility of the evidence is to be presumed. Justus, 3 Vet. App. at 513. When credibility is presumed, the November 2011 examiner's opinion represents evidence of erectile dysfunction may be related to a service-connected disability, and such evidence relates to an unestablished fact necessary to substantiate the claim, and the additional evidence is new and material to reopen service connection for erectile dysfunction.

Service Connection, Generally

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015). Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). The existence of a current disability is the cornerstone of a claim for VA disability compensation. 38 U.S.C.A. § 1131 (West 2014); see also Degmetich v. Brown, 104 F.3d 1328 (1997). This requirement "is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim." McLain v. Nicholson, 21 Vet. App. 319, 321 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (holding that evidence of a recent diagnosis of a disability prior to a claim for benefits based on that disability, is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency).

The Veteran has been diagnosed with diabetes mellitus type II which is a "chronic disease" listed under 38 C.F.R. § 3.309(a). The presumptive provisions of 38 C.F.R. § 3.303(b) apply. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Where the evidence shows a "chronic disease" in service and current manifestations of the same disease, the disease shall be presumed to have been incurred in service unless clearly attributable to intercurrent causes. In order to show a "chronic" disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required in order to establish entitlement to service connection. 38 C.F.R. § 3.303(b); Walker, supra. at 1304 (holding that the provisions of 38 C.F.R. § 3.303(b) apply only to those disease listed under 38 C.F.R. § 3.309(a)).
CDUTRA is not appropriate.

Additionally, where a veteran served 90 days or more of active service, and certain chronic diseases, including diabetes, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a). While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time. Id. Where the evidence does not warrant presumptive service connection, an appellant is not precluded from establishing service connection with proof of direct causation. Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In addition to those disorders incurred or aggravated during service, and except as provided in 38 C.F.R. § 3.300(c), a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected. 38 C.F.R. § 3.310(a) (2015). This includes any increase in disability (aggravation) that is proximately due to or the result of a service-connected disease or injury. See 38 C.F.R. § 3.310(b) (2015). Establishing service connection on a secondary basis requires (1) medical evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability. See Wallin v. West, 11 Vet. App. 509, 512 (1998). When aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation. Allen v. Brown, 7 Vet. App. 439 (1995). 

Generally, lay evidence is admissible with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007). Lay evidence on its own can be sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). Additionally, a lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg. Id. A layperson cannot provide evidence as to more complex medical questions and, specifically, cannot provide an opinion as to etiology in such cases. See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever). See 38 C.F.R. § 3.159(a)(2).

Service Connection for Erectile Dysfunction

The Veteran asserts that his erectile dysfunction was incurred as a result of saltpeter being placed into his food during service, in an effort to reduce sexual activity. As an initial matter, there is no evidence that the US Army ever surreptitiously incorporated saltpeter (a.k.a., potassium nitrate) into food products - including eggs - served to active service members, nor is there scientific evidence that potassium nitrate has any effect on sexual drive. In the alternative, the Veteran has argued that his erectile dysfunction is secondary to service-connected prostatitis.

On VA examination in May 2007, he stated that he had been having difficulty getting an erection over the prior year, and that after switching medications he was able to achieve vaginal penetration only about half of the time. Prior to 2006, erectile dysfunction had been infrequent and not a problem. The examiner opined that erectile dysfunction was "less likely as not . . . secondary to, or aggravated beyond normal progression by, the service connected-chronic prostatitis," in part because prostatitis had begun in 1973, and erectile dysfunction did not develop until 2006. The examiner also noted that the Veteran had a history of nonservice-connected diabetes, as well as cocaine and marijuana use, all three of which "have been associated with erectile dysfunction." In contrast to the above opinion, on VA examination in December 2011, a VA examiner definitively indicated that the Veteran's history of erectile dysfunction was "[a]ttributed to [his] prostate condition," noting that the Veteran was unable to achieve an erection sufficient for penetration and ejaculation without the use of medication. 

The Board finds the foregoing opinions to be of equal probative value, and accordingly, resolving doubt in the Veteran's favor service connection for erectile dysfunction as secondary to service-connected prostatitis is established. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Diabetes Mellitus Type II

The Veteran asserts that his chemical exposures, specifically to Agent Orange, caused the onset of diabetes. A veteran who, during active service, served in the Republic of Vietnam during certain periods is presumed to have been exposed to herbicide agents - including the agent commonly known as "Agent Orange" - unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service. 38 C.F.R. § 3.307(a) (2015). The Veteran has not suggested, and his military records do not otherwise indicate, that he was ever in Vietnam. Nonetheless, if he was exposed to the chemical, and one of the diseases, including diabetes mellitus type II becomes manifest to a degree of 10 percent or more at any time after service, service-connected shall be established even though there is no record of the disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) (2015) are also satisfied. 38 C.F.R. § 3.309(e) (2015).

The Veteran has repeatedly reported that while stationed at a domestic military installation, awaiting transfer to an installation in Germany, he we was exposed to Agent Orange. During his 2016 hearing before the undersigned, for example, the Veteran testified that he was ordered to assist in moving "big, blue, 50 or 55 gallon drums and . . . [he] looked and read one of them and it said Agent Orange on the can." Additionally, "one of the sergeants told [him] it was herbicides or something to kill . . . the weeds." After the assignment was over, the Veteran "had to sign a paper" verifying that he had been assigned the task. 

During his hearing, the Veteran reported that the exposure may have occurred at Fort Jackson, South Carolina, though in other statements he was less certain of where precisely he had been when the exposure occurred. In October 2013, for example, the Veteran wrote that he was "in South Carolina, and was put on a detail loading  [and] unloading canisters of agent orange. The canisters were [olive] green with the words saying agent orange." In April 2015, the Veteran wrote that he "was in Columbia [South Carolina] before [he] went to Germany," and that he was assigned to load and unload "barrels of Agent Orange. . . . The barrels were big drums - like oil drums. [He] could hear all this liquid slaushing [sic] around. On the side of these barrels is stated 'herbicide.'"

Several attempts were made by VA and the Joint Services Records Research Center (JSRRC) to verify any potential exposure to Agent Orange which the Veteran may have had. The US Department of Defense provided VA with a listing of locations outside of Vietnam and the Korean Demilitarized Zone where tactical herbicides, such as Agent Orange, were used, tested, or stored, and in August 2015 VA verified that "there are no references to routine base maintenance activities [at facilities located in the United States] such as range management, brush clearing, and weed killing. These were accomplished with commercial herbicides on all military bases worldwide," and that the list "does not show any use, testing, or storage of tactical herbicides at Fort Bragg, North Carolina, Fort Bliss, Texas, Fort Ord, California, Fort Knox, Kentucky or in Germany," the locations where the Veteran had active service. It was further clarified that "[t]actical herbicides were stored and shipped in 55 gallon drums with an orange colored band around the center of the barrel," and that "Agent Orange" was not printed anywhere on the barrels.

Though the Veteran believes that he was exposed to herbicide agents during service, and may recall having read "Agent Orange" on barrels he was assigned to move more than three decades ago, the evidence affirmatively indicates that such agents were not used or stored in locations where the Veteran was located, nor did containers match the description of containers the Veteran recalled seeing. The Board finds that the Veteran was not exposed to Agent Orange or other tactical herbicide agents which would entitle him to a presumption of service connection for diabetes mellitus type II.

Without exposure to Agent Orange, service connection for diabetes can still be established with evidence linking the disorder to service or a service-connected disability. During a psychological services assessment in January 2001, the Veteran reported that he received mental health treatment at VA facilities in the 1980s where he was prescribed a drug called Seroquel (a.k.a. quetiapine), for treatment of his service-connected mental health symptoms. In a July 2015 statement, the Veteran indicated that he was separately given Seroquel during service to treat his poor sleep - and that in 2012 he was a party to class action lawsuit against the manufacturer, related to the drug's causal relationship to diabetes. In support of this assertion the Veteran submitted evidence taken from the internet stating that Seroquel "may infrequently make your blood sugar level rise, which can cause or worsen diabetes," and that "[i]t appears that Seroquel may increase the risk of diabetes."

Service treatment records show no evidence of Seroquel or quetiapine having been prescribed or used during service, nor is there evidence of its use in the 1980s after separation. To the extent that service-connected anxiety may otherwise have caused or aggravated diabetes, a VA examiner in November 2015 opined that it is less likely as not that diabetes is related to anxiety or a depressive disorder. The examiner recognized that "[s]ome psychiatric medications, such as quetiapine (Seroquel), have been shown to increase the risk of hyperglycemia and diabetes mellitus," and that the Veteran "claims he was prescribed quetiapine." 

Again, the record fails to reflect any evidence of the use of Seroquel or quetiapine other than the Veteran's inconsistent recollections that it was prescribed either during service to treat sleep impairment, or after service to treat anxiety symptoms. The VA examiner commented that without "knowing when quetiapine was prescribed and how long it was taken, a nexus cannot be established," and the Veteran was repeatedly asked to provide all available information regarding his relevant treatment history. VA's duty to assist in developing the facts and evidence pertinent to a veteran's claim is not a one-way street, and it is the responsibility of veterans to cooperate with VA with regard to development. See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). As the Veteran has not produced or identified evidence verifying the duration or extent of his use of Seroquel, it is not possible to determine whether such use may have had any effect at all on the subsequent development of diabetes mellitus.

Linking the use of a psychiatric medication to the development or permanent worsening of diabetes is a complex medical determination well beyond the Veteran's lay competence, Layno v. Brown, 6 Vet. App. 465 (1994), and his testimony linking the two is of no probative value. Without probative evidence that diabetes manifest during service or to a compensable degree within one year of separation of service, or that diabetes is directly related to service or a service-connected disability, or that it was permanently worsened by a service-connected disability, the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Service Connection for a Kidney Disorder, to Include Diabetic Nephropathy

In his November 2012 claim, the Veteran indicated that he had "been told by [his] provider that [his] kidney condition's most probable cause was from [his] prostate condition," i.e., service-connected prostatitis. The Veteran has not asserted that a kidney disorder, including nephropathy, was directly incurred during or as a result of service. Instead, he has consistently maintained that a current kidney disorder is secondary to service-connected prostatitis or nonservice-connected diabetes.

To the extent that symptoms of a kidney disorder, including nephropathy, are capable of lay observation, Layno, 6 Vet. App. 465, the Veteran's assertions of such symptoms are competent. However, diabetic nephropathy is generally unproductive of symptoms until damage to the kidneys has become severe, and associating symptoms such as swelling of the feet, weakness, loss of appetite, and sleep disturbances with diabetic nephropathy is a complex medical determination well beyond the Veteran's lay competence. Similarly, identifying a medical link between a kidney disorder and service-connected prostatitis is also a complex medication determination, and the Veteran's assertions of such a link are of no probative value in substantiating his claim.

On VA examination in October 2014, the Veteran reported that although "he had kidney problems since about 1999, [he did] not recall details." The examiner reviewed the Veteran's medical history and noted that kidney function had been "impaired but reasonably stable until 2008 when severe decline began." He also confirmed that the Veteran has renal dysfunction, with symptoms including proteinuria, generalized poor health, lethargy, weakness, and limitation of exertion. The examiner opined that the Veteran's kidney failure "was not caused by, permanently aggravated by, or the result of his service connected chronic [prostatitis]/chronic pelvic pain syndrome." Rather, "there is strong evidence that veteran's chronic kidney failure is due to diabetes and hypertension." In arriving at this conclusion, the examiner pointed to renal treatment records verifying that the Veteran had "long standing" hypertension and noninsulin-dependent diabetes. He went on to state that from a medical prospective, "[p]rostate conditions do not cause kidney failure of themselves, unless there is urinary obstruction, and there is no evidence for that."

While the Veteran has reported having been informed that his kidney disorder is related to service-connected prostatitis, the Board has reviewed the entire claims file, including medical treatment records, and finds no evidence to confirm this assertion or an explanation describing how the disorders are related. In contrast, the October 2014 VA examiner's opinion - reached following a physical evaluation of the Veteran as well as consideration of the claims file - is well rationalized and fully supported. The Board finds the examiner's opinion to be highly probative, and concludes that the Veteran's current kidney disorder is related to nonservice-connected disorders, and is unrelated to service-connected prostatitis.

The preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Increased Rating for Chronic Prostatitis with Chronic Pelvic Pain Syndrome

The Veteran was previously awarded service connection and assigned an initial disability rating for chronic prostatitis with chronic pelvic pain syndrome, an appeal of the initial rating is not before the Board. Rather he seeks an increased rating, greater than the current 40 percent evaluation assigned. In claims for increased ratings, separate disability ratings may be assigned for separate periods of time in accordance with the facts found; such separate disability ratings are known as staged ratings. In Hart v. Mansfield, the Court of Appeals for Veterans Claims (Court) held that staged ratings could be assigned in claims for increased disability ratings where "the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings." Hart v. Mansfield, 21 Vet. App. 505, 511 (2007). 

Disability evaluations are determined by evaluating the extent that a veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule). 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2015). 

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2015). If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2015). Further, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability. Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).

Additionally, the evaluation of the same disability under several Diagnostic Codes, known as pyramiding, must be avoided. Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Prostatitis is currently rated as 40 percent disabling, effective February 28, 2007, under 38 C.F.R. § 4.115b, Diagnostic Code (DC or Code) 7599-7527 (2015). Hyphenated Codes are used when a rating under one Code requires use of an additional Diagnostic Code to identify the basis for the evaluation assigned. 38 C.F.R. § 4.27 (2015). The appellant's specific disability is not listed in the Rating Schedule, and the RO assigned Diagnostic Code 7599 pursuant to 38 C.F.R. § 4.27, which provides that unlisted disabilities requiring rating by analogy will be coded using the first two digits of the Diagnostic Code most closely related body part followed by "99." See 38 C.F.R. § 4.20 (2015). The RO determined that the most closely analogous Diagnostic Code was 38 C.F.R. § 4.115b, DC 7527 for injuries, infections, hypertrophy of, or postoperative residuals affective, the prostate gland.

Prostatitis has more nearly approximated the criteria for a 60 percent rating throughout the period on appeal. Specifically, prostatitis has been productive of the need to wear and change absorbent material up to four times a day.

Under DC 7527, disabilities of the prostate gland are rated as "voiding dysfunction or urinary tract infection, whichever is predominant." As there has been minimal evidence of urinary tract infection during the period on appeal, and as a rating of greater than 40 percent is not available under the relevant rating criteria for urinary tract infections, see 38 C.F.R. § 4.115a (2015), the Board will rated his service-connected disability on the basis of voiding dysfunction symptoms. 38 C.F.R. § 4.115a recognizes that "[d]iseases of the genitourinary system generally result in disabilities related to renal or voiding dysfunctions, infections, or a combination of these," and that where the Diagnostic Code directs consideration of a specific area of dysfunction, "only the predominant area of dysfunction shall be considered for rating purposes." 38 C.F.R. § 4.115a (2015).

Where voiding dysfunction requires the wearing of absorbent materials which must be changed two to four times per day, the Code provides for a 40 rating, while the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day warrants a 60 rating. A schedular rating of greater than 60 percent is not available for symptoms of voiding dysfunction. Id.

On VA examination in December 2011, the Veteran reported "pressure" when voiding, and urinary urge but difficulty initiating stream, urinary leakage, dribbling, dark urine, some burning, and diarrhea. Urinary symptoms and diarrhea usually occurred together, and though some days were worse than others, the Veteran rarely had a "good day." Due to his symptoms, the Veteran wore a diaper day and night, and changed it one to two times a day. He also used incontinence underwear while at work. Voiding dysfunction did not require the use of an appliance, and the Veteran was voiding ever one to two hours during the day, and waking up five or more times each night to void. Symptoms of obstructed voiding included hesitancy, a slow or weak stream, and decreased force of stream.

During his June 2012 VA examination, the Veteran stated that he had intermittent episodes of prostate symptom flare-ups which cause pain when having a bowel movement. This occurred on average of three days a month, and lasted for three to four days. The Veteran continued to wear an adult diaper due to the risks of urinary incontinence, and because to bedwetting he also wore adult diapers at night. Urine leakage required that absorbent material be changed less than two times per day, and the Veteran was voiding ever two to three hours during the day, and waking up three to four times each night to void. Symptoms of obstructed voiding continued to include hesitancy, a slow or weak stream, and decreased force of stream.

During his January 2016 hearing before the undersigned, the Veteran testified that he wakes five to six times per night to urinate, and that in spite of being on dialysis for nonservice-connected renal failure, he was still using a "protective . . . device," especially "on long trips . . . over 50 miles." Over the course of a day, the Veteran reported needing to change the absorbent material he wore three to four times, and he woke up three to seven times a night to urinate.

To the extent that urinary frequency is capable of lay observation, the Veteran's reports are competent and probative in assessing his current level of symptomatology. Layno. That probative value is reduced somewhat by the inconsistency of his reports over the five-year period on appeal - however, the Board finds that the Veteran's overall disability picture has more closely matched the criteria for a 60 percent rating throughout the appeal period. Though in December 2011 he stated that he was changing absorbent material only one to two times a day, he also reported that symptoms varied, and by January 2016, he was changing it up to four times a day. While such frequency warrants the assignment of a 60 percent rating, a schedular rating of greater than 60 percent is not available under any applicable rating criteria.

Having evaluated the disability on appeal on a schedular basis, the Board has also considered whether referral for an extraschedular rating is warranted for the same. The schedular rating criteria used to rate the Veteran's service-connected prostatitis, reasonably describe and assess his disability level and symptomatology, while expressly limiting that the disability be rated either based on voiding dysfunction or urinary tract infection, "whichever is predominant." As the Veteran's voiding dysfunction has been the predominant symptom, his rating based on that symptom is adequate. The evidence does not show unique or unusual symptomatology regarding prostatitis that would render the schedular criteria inadequate. 

The Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria. See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014). Nonetheless, the Board has fully considered the Veteran's additional service-connected anxiety disorder and erectile dysfunction in concluding that the schedular evaluation is adequate, and referral for consideration of extra-schedular evaluation is not required. 38 C.F.R. § 3.321; Thun, 22 Vet. App. 111. Referral for consideration of an extraschedular rating is not warranted. 

Accordingly, resolving reasonable doubt in his favor, the Veteran's chronic prostatitis with chronic pelvic pain syndrome has been 60 percent disabling, and no higher, throughout the entire period on appeal. 38 C.F.R. §§ 4.3, 4.7. All evidence has been considered and there is no doubt to be resolved. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Total Disability Rating Based on Individual Unemployability

The Veteran contends that his service-connected disabilities - which include chronic prostatitis with chronic pelvic pain syndrome, anxiety disorder with not otherwise specified depressive disorder, and erectile dysfunction - rendered him unable to maintain gainful employment and entitled to the award of TDIU. Such entitlement may be granted where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.34l, 4.16(a) (2015). Even without establishing an initial rating for erectile dysfunction (which is granted service-connected in this decision), the Veteran's total combined rating has been at least 80 percent throughout the period on appeal, and with both anxiety and prostatitis rated greater than 40 percent disabling.

Marginal employment shall not be considered substantially gainful employment, and generally shall be deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person. Marginal employment may also be held to exist, on a facts-found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold. Consideration shall be given in all claims to the nature of the employment and the reason for termination. 38 C.F.R. § 4.16(a). The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). Neither nonservice-connected disabilities nor advancing age may be considered in the determination. 38 C.F.R. §§ 3.341, 4.19 (2009); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

A claim for TDIU is essentially a claim for an increased rating insofar as it acts as an alternate way to obtain a total disability rating without recourse to a 100 percent evaluation under the rating schedule. Norris v. West, 12 Vet. App. 413, 420-21 (1999). While the Board considers the medical evidence of record, the ultimate matter of whether TDIU should be awarded is not a medical issue, but is a legal determination for the adjudicator to make. Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).

In March 2010 the Veteran reported that his "prostate problems [were] giving [him] constant trouble," preventing him from working. According to his Application for Increased Compensation Based on Individual Unemployability, the Veteran's occupational experience was as a welder, and but had become too disabled to work "sometime in 2009," and was taking "a lot" of time off due to illness.

During his hearing before the undersigned, the Veteran testified that he had last worked full time in 2002, however a November 2011 VA examination report reflected that the Veteran was working full time "currently in production, [and] expects to be on welding duty, in two weeks, welding is his usual occupation." He had been working full time since January 2011, and the Veteran commented that his employer was "complaining that he frequently uses [the] bathroom and is 'too slow.'" The Veteran was concerned that he may be fired due to overuse of the bathroom, but that he would "have more latitude" to use the bathroom as needed with his new position. The VA examiner commented that the impending "change from assembly line work to welding . . . will be better for him."

On VA examination in June 2012, the Veteran reported that he retired as a welder after 33 years of work due to hip pain. Prior to his retirement - reportedly the day before his VA examination - the Veteran had been working evening shifts which ended at midnight. In spite of the Veteran's complaints of hip pain, the examiner opined that chronic prostatitis with pelvic pain did not impact or restrict his ability to do heavy or sedentary labor. During a mental health examination, also in June 2012, the Veteran indicated that he was employed as a welder on a full-time basis, and that he had been in the position for eighteen months, but was leaving the job because the work had become too physically taxing. In a November 2012 statement, the Veteran reported being "unable to work do to the increased pain and symptoms from [his] service connected prostate condition and [his] increased anxiety." He indicated that working had "always been a struggle . . . due to [his] illnesses."

The Veteran is competent to comment on the limitations to employment caused by his perceived physical and mental health symptoms. Layno. However, assessing an overall occupational capacity is a complex determination beyond the scope of his lay competence. Furthermore, the Board reiterates that the issue of whether TDIU should be awarded is also not a medical issue, but a legal determination for the adjudicator to make. Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013). Thus, although the various medical opinions detailed above have been considered, their probative value is limited insofar as it is the Board, and not a medical examiner, who must find that a claimant is unable to pursue gainful employment if TDIU is to be granted.

The primary service-connected limitation on employment, as repeatedly endorsed by the Veteran, has been his frequent need to urinate due to prostatitis. In a March 2015 letter, the Veteran's representative suggested that "it is not clear that pain from [prostatitis] . . . was properly considered," and that "the [V]eteran's need for frequent bathroom breaks would make employment as a welder or general laborer most problematic as indeed is reflected in his employment record." They also offered that "[f]atigue arising from interrupted sleep due to the prostatitis and consequent limitations in working around machinery have also not been properly assessed," and that "no determination has been made regarding how the [V]eteran's service connected anxiety and depression will affect him on the job in any attempts to cope with the aforesaid practical limitations caused by the genitourinary symptoms."

The Board has fully considered the foregoing in determining that the Veteran is not precluded from gainful employment as a result of his service-connected disabilities - chronic prostatitis with chronic pelvic pain syndrome, anxiety disorder with not otherwise specified depressive disorder, and erectile dysfunction. Though urinary frequency and service-connected mental health symptoms certainly have occupational impacts, the Veteran was still fully employed as recently as June 2012, when symptoms were at the same level, if not worse, than they are at present. That the Veteran was able to continue to maintain full-time employment during that period is highly probative that he has not been precluded from employment at any time during the period on appeal due to his service-connected disabilities. 

The Board finds that the criteria for entitlement to TDIU have not been met at any time during the period on appeal.

SMC

Special monthly compensation may be awarded for a Veteran who, as a result of a service-connected disability, has incurred the loss of use of one or more creative organs. 38 U.S.C.A. § 1114(k) (West 2014). In relevant part, entitlement to SMC on this basis is warranted when loss, or loss of use, of a creative organ resulted from wounds or other trauma sustained in service. 38 C.F.R. § 3.350(a)(1)(ii) (2015). Entitlement to SMC based on loss of use of a creative organ may be granted based on erectile dysfunction.

In light of the grant of service connection for erectile dysfunction above, entitlement to SMC for loss of use of a creative organ is warranted. See 38 U.S.C.A. § 1114(k) ; 38 C.F.R. § 3.350(a).


ORDER

New and material evidence having been received, the appeal to reopen service connection for erectile dysfunction is granted.

Service connection for erectile dysfunction is granted.

Service connection for diabetes mellitus type II is denied.

Service connection for a kidney disorder is denied.

A rating of 60 percent, and no higher, for chronic prostatitis with chronic pelvic pain syndrome is granted.

TDIU is denied.

Special monthly compensation based on loss of use of a creative organ is granted.






____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


